Name: Commission Regulation (EEC) No 4029/89 of 28 December 1989 modifying Commission Regulation (EEC) No 235/86 introducing a Community surveillance of imports of video tape recorders originating in South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 89 Official Journal of the European Communities No L 382/67 COMMISSION REGULATION (EEC) No 4029/89 of 28 December 1989 modifying Commission Regulation (EEC) No 235/86 introducing a Community surveillance of imports of video tape recorders originating in South Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 3665/89 (*), and in particular Article 10 thereof, Having consulted the committee set up under the abovementioned Regulation, Whereas Commission Regulation (EEC) No 235/86 (3), as amended by Regulation (EEC) No 41 1 6/88 (4), extended until 31 December 1989 Community surveillance of imports of video tape recorders originating in South Korea ; Whereas the reasons which were the basis for Regulation (EEC) No 235/86 are essentially still valid and consequently the surveillance regime should be extended to these products ; Whereas technical errors in the transcription of the codes and in the description of the products under surveillance have to be corrected, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 235/86 is replaced by the following : 'the imports of video recording or reproducing apparatus falling with CN codes 8521 10 31 , 8521 10 39, 8521 10 90, 8521 90 00, 8528 10 11 , 8528 10 19, 8528 10 30, originating in South Korea, are subjected to a restrospective Community control, according to the conditions set out in Articles 10 and 14 of Regulation (EEC) No 288/82, as well as those set out in this Regulation'. Article 2 In Article 3 of Regulation (EEC) No 235/86 '31 December 1989 ' is replaced by '31 December 1990'. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1989 . For the Commission Karel VAN MIERT Member of the Commission (&lt;) OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 325, 10 . 11 . 1989, p. 1 . - ( ¢') OJ No L 29, 4. 2. 1986, p. 12. (4) OJ No L 361 , 29 . 12. 1988 , p. 19 . '